PER CURIAM.
Appellant, Anthony B. Jones, appeals from the denial of his August 28, 1999 motion for post-conviction relief in which he alleged the trial court erred when it sentenced him as a habitual felony offender and imposed a mandatory minimum term. We affirm.
After the trial court sentenced appellant in 1991, the Florida Supreme Court explained that sentencing as a habitual offender, as well as imposition of mandatory minimum terms, is discretionary under the habitual offender statute. See State v. Hudson, 698 So.2d 831, 833 (Fla.1997). The record is silent concerning whether the lower court knew it had discretion to sentence or impose mandatory minimum sentences under the habitual offender statute.
The Florida Supreme Court recently decided New v. State, 807 So.2d 52 (Fla.2001) (abrogating its decision in Crawford, v. State, 735 So.2d 514 (Fla. 3d DCA 1999) and holding that Hudson did not apply retroactively.) Accordingly, the order denying appellant’s motion for post-convie-tiori relief is affirmed.
AFFIRMED.
POLEN, C.J, STEVENSON and GROSS, JJ., concur.